STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0834
VERSUS

DENNIS LEE WEST OCTOBER 11, 2022
In Re: Dennis Lee West, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 04-07-0230.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

 

WRIT DENIED. See La. Code Crim. P. art. 930.8(A). See
also State v. Crosby, 338 So.2d 584 (La. 1976) (A plea of guilty
normally waives all non-jurisdictional defects in the

proceedings prior to the plea.)

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASA)

DEPUTY CLERK OF COURT
FOR THE COURT